IN THE
                        TENTH COURT OF APPEALS



                               No. 10-19-00345-CR

                        IN RE DOMONIQUE HANKS


                               Original Proceeding



                         MEMORANDUM OPINION

      Relator’s petition for writ of mandamus is denied.



                                               JOHN E. NEILL
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition denied
Opinion delivered and filed October 16, 2019
Do not publish
[OT06]